IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-17-00270-CR

DAVID KEITH BARRON,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee



                           From the 443rd District Court
                               Ellis County, Texas
                             Trial Court No. 41187CR


                           MEMORANDUM OPINION

       Appellant David Keith Barron was convicted of driving while intoxicated, a third

or more offense, and sentenced to six years in prison. See TEX. PENAL CODE ANN. §§ 49.04;

49.09. The trial court’s judgment is affirmed.

       In two issues, Barron contends that his six-year sentence was grossly

disproportionate to the crime and inappropriate to the offender under the Eighth

Amendment to the United States Constitution and Article I, Section 13 of the Texas

Constitution. See U.S. CONST. amend. VIII; see also TEX. CONST. art. I, § 13.
        A disproportionate-sentence claim must be preserved for appellate review. See

TEX. R. APP. P. 33(a)(1); Rhoades v. State, 934 S.W.2d 113, 120 (Tex. Crim. App. 1996) (en

banc); Mercado v. State, 718 S.W.2d 291, 296 (Tex. Crim. App. 1986) (en banc); see also

Noland v. State, 264 S.W.3d 144, 151 (Tex. App.—Houston [1st Dist.] 2007, pet. ref’d). At

trial, Barron did not object to the imposed sentence. Further, Barron did not raise a

disproportionate-sentence claim in his motion for new trial or otherwise present a post-

trial objection to the imposed sentence. Thus, Barron’s complaints in these two issues are

not preserved and are overruled.

        Having overruled Barron’s issues on appeal, we affirm the trial court’s judgment.




                                                REX D. DAVIS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Affirmed
Opinion delivered and filed May 22, 2019
Do not publish
[CR25]




Barron v. State                                                                     Page 2